On June 1, 1971, a civilian complaint was filed against Sergeant Herbert Johnson of the West Haven police department. Charges were preferred against him before the West Haven board of police commissioners, and they were heard in November of 1971. The board found Sergeant Johnson guilty on some of the charges, suspended him for thirty days, and reassigned him at the termination of the suspension. Sergeant Johnson then appealed to the state board of mediation and arbitration, as provided for in the employment contract between the board of police commissioners and the West Haven Police Union.
The issue presented to this court is whether the state board of mediation and arbitration has the authority or jurisdiction to conduct a de novo hearing *Page 88 
in regard to the charges preferred against Sergeant Johnson to determine if he is innocent or guilty, or if it can only determine issues of law.
Both parties agree that this grievance can be brought before the board for mediation. The only issue is the extent of the hearing. General Statutes §§ 31-97 and 31-98 govern the board.1 After a close reading of the statutes, the court agrees with the defendant.
Section 31-97 states that after a grievance is submitted to the board it "shall fully investigate and inquire into the matters in controversy." Section31-98 begins with: "After a matter has been fully heard...." Thus the legislature has directed that the board operate in a certain manner. Once a matter has been brought to it, it has no discretion *Page 89 
as to the type of hearing that is held. Therefore, Sergeant Johnson is entitled to a de novo hearing on the merits, as the statutes direct.
It should be noted that this does not contravene the powers given to the commissioners by § 7-276
of the General Statutes. The commissioners are given the sole power of appointment, promotion, and removal of officers. In this case we are dealing with disciplinary action, a power not solely reserved to the commissioners.
   The motion is denied.